Citation Nr: 1519777	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  11-03 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected chronic rhinitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to June 2000 and from March 2003 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefits sought on appeal.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in February 2013.  A transcript of that hearing has been associated with the Veteran's claims file.  

This matter was previously before the Board in March 2014 and November 2014, at which time it was remanded for additional development.  It is now returned to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim for service connection for sleep apnea.  Although the Board sincerely regrets the additional delay, another remand is essential to ensure that the Board remand instructions are complied with and carried out prior to a final adjudication of the claim.  

The Veteran contends that he has sleep apnea that he believes is directly related to his time on active duty.  In the alternative, the Veteran contends that his sleep apnea was caused or worsened by his service-connected chronic rhinitis.  

Although the Veteran's service treatment records are silent for any complaints or diagnoses of sleep apnea, he did present at the military clinic in September and October 1996 with complaints of headaches, general malaise, and fatigue, along with symptoms of a dry non-productive cough and nausea.  He was assessed with having a viral syndrome at the time.  In the August 2003 post-deployment assessment, the Veteran indicated that he had exposure to vehicle or truck exhaust fumes, sand and dust while deployed in Europe.  No diagnosis was made at the time, however, and at a medical examination conducted in February 2005, the Veteran was found to have normal neurological and respiratory systems.  The post-service medical records reflect that the Veteran was first diagnosed with sleep apnea in August 2006, following a sleep study that was conducted pursuant to an "apneic episode" or seizure the Veteran experienced in July 2006.  Since this time, he has continued to seek treatment for his sleep apnea.  

In an August 2008 letter, the Veteran's private physician, S.M., D.O., noted that after reviewing the Veteran's medical records, she found that the Veteran reported "symptoms consistent with sleep apnea during time period while in military service."  She opined that "known data for sleep apnea makes likelihood of sleep apnea during military service very high."  The Veteran submitted another letter dated in January 2014, wherein his physician, T.S., M.D., wrote that the Veteran suffered from chronic obstructive rhinosinusitis and this condition could worsen his underlying obstructive sleep apnea.  In an April 2014 opinion, Dr. S. determined that the Veteran's chronic rhinosinusitis and obstructive sleep apnea have a greater than 50 percent likelihood of having been aggravated by his service.  

The Veteran also submitted a number of medical journal articles - one of which addressed the increasing number of claims filed for service connection for sleep apnea among veterans.  The other articles focused on the link between allergic rhinitis and obstructive sleep apnea, and discussed whether the two were interrelated.  In the internet article entitled "VA Observes Spike in Sleep Apnea Disability Claims in Recent Years," it was noted that since 2007 (when Congress asked VA to pay closer attention to sleep apnea among veterans), there had been an increasing number of claims for service connection for sleep apnea.  A reading of the article reflects that while obesity is a major risk factor for developing sleep apnea, environmental factors such as smoke and dust could also contribute to the development of this disorder.  According to the article, the Sleep Disorder Center at the Houston VAMC claims that veterans may be predisposed to developing sleep apnea, since many have large physiques and may lean toward a sedentary lifestyle in later ages.  The article further indicated that veterans who served in Afghanistan or Iraq may have been exposed to smoke, dust or sand, a potential risk factor for sleep apnea.  

An abstract of the article entitled "Sleep and Allergic Rhinitis" indicates that patients with chronic diseases, including chronic respiratory diseases, usually have considerably impaired sleep quality.  The article specifically reviewed a clinical study focusing on the effect of rhinitis on a person's sleep habits, and noted that results of this study showed that 43.7 percent of patients with allergic rhinitis reported feeling fatigued upon awakening despite a normal night's sleep.  The patients with allergic rhinitis also frequently reported headaches on awakening, anxiety and depression as "sleep-blocker," as well as daytime somnolence.  According to the article, the reasons for poor sleep in allergic rhinitis are not clearly understood, but may be related, at least in part, to nasal congestion.  The article further indicated that allergic rhinitis is a risk factor for habitual snoring in children.  In the medical journal article issued through Respiratory Reviews.com, and titled "Rhinitis and Sleep Complications: What's the Connection," the role of rhinitis with respect to sleep-disordered breathing was addressed.  A reading of the article indicated that nasal symptoms can impair sleep quality and lead to snoring, which may in turn be followed by apnea and hypopnea; and in severe cases of nasal obstruction, impairment of airflow can cause hypoxia.  

Although the Veteran was afforded a VA examination in May 2014, and an addendum opinion was issued in July 2014, the examiner did not address whether the Veteran's sleep apnea was aggravated by his service-connected allergic rhinitis.  

Pursuant to the November 2014 remand, the Veteran was afforded another VA examination in January 2015.  In the remand directives, the Board instructed the VA examiner to provide a reasoned and detailed opinion as to whether it is at least as likely as not that any diagnosed sleep apnea disorder is traceable to the Veteran's active military service.  The examiner was also asked to provide an opinion as to the likelihood that any diagnosed sleep apnea was caused or made chronically worse by the Veteran's service-connected chronic rhinitis.  If the examiner reached a negative conclusion, then he or she was instructed to provide a thorough discussion of the August 2008 and January 2014 opinions submitted by his private physicians, as well as the contentions of the Veteran, his friends and family concerning the onset of his obstructive sleep apnea either during or shortly after service.  In addition, the examiner was also asked to address the journal articles the Veteran submitted concerning a link between rhinitis and sleep apnea.  

In the January 2015 opinion, the VA examiner reviewed the Veteran's claims file, and interviewed him regarding his medical and military history.  During the interview, the Veteran stated that he started snoring in 1997.  He further added that he began experiencing ongoing fatigue and headaches, but never sought, or received, treatment for these symptoms until 2006 when he experienced a seizure/apneic attack and was determined to have sleep apnea, and subsequently placed on a continuous positive airway pressure (CPAP) machine.  With regard to the Veteran's chronic rhinitis, the examiner noted that the Veteran's symptoms worsened in times of high pollen, and that he uses nasal saline on a daily basis, as well as Benadryl and Allegra to help alleviate his symptoms.  Based on her evaluation of the Veteran, as well as her review of the sleep studies performed throughout the years, the examiner diagnosed the Veteran with having obstructive sleep apnea, and determined that said disorder is (1) less likely as not secondary to his service-connected chronic rhinitis; and (2) less likely as not worsened or aggravated beyond natural progression due to his service-connected chronic rhinitis.  In addition, the examiner found that the Veteran's sleep apnea is less likely as not related to his military service.  

In reaching these conclusions, the examiner explained that nasal congestion can increase the risk of sleep apnea, but is not known to specifically cause sleep apnea.  The examiner further wrote that while the Veteran was treated for nasal congestion and allergies, there was no documentation found reflecting severe allergic rhinitis causing significant obstruction which could thus increase risk of sleep apnea.  The examiner took into account the January 2014 letter issued by Dr. S., but found no documentation in the medical records indicating a worsening of symptoms, such as changing/escalating treatment of rhinosinusitis; nor did the examiner find any documentation of physical abnormalities or worsening symptoms of rhinosinusitis.  Additionally, the examiner noted that the documentation was absent any evidence reflecting signs/symptoms of sleep apnea during the Veteran's military service.  The examiner referenced a number of in-service clinical records wherein the Veteran denied signs/symptoms consistent with sleep apnea.  The examiner further referenced a number of service and post-service treatment records that she reviewed and relied upon in reaching her conclusion.  

Unfortunately, the Board does not find this opinion to be adequate for a number of reasons.  First of all, although the examiner briefly addressed the January 2014 opinion issued by Dr. S., she did not address the August 2008 opinion issued by Dr. M., nor did she address any of the medical articles discussed above, which suggest there to be a correlation between obstructive sleep apnea and allergic rhinitis.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  

Indeed, in finding that nasal congestion is shown to increase the risk of sleep apnea but not cause it, the examiner failed to address medical findings highlighted in one of the aforementioned medical articles entitled "Rhinitis and Sleep Complications: What's the Connection," which specifically focused on the effect of nasal congestion on a patient's breathing at night.  In this article, when discussing the relationship between rhinitis and sleep disorders, it was noted that: (1) nasal symptoms are more common in the night and early morning; (2) allergen exposure may be increased when patients are in bed; and (3) people with nasal obstruction must breathe hard to get adequate airflow.  The article highlighted the significance of nasal air function with regard to sleep-disordered breathing, and noted that the combination of accelerated airflow and reduced muscle activity leads to snoring and difficulty breathing at night.  The article further highlighted several clinical studies, noting that the results from one trial study revealed that those with impaired nasal air function had an increase in sleep-obstructive events.  Another trial study evaluating 14 patients with allergic rhinitis indicated that all patients experienced disordered breathing with hypopnea and apnea episodes.  Although none of the medical findings stated conclusively that sleep apnea was caused by rhinitis, they alluded to the possibility that rhinitis, and any impaired nasal obstruction, plays a significant role in sleep obstructive events, to include episodes of apnea.  None of these medical findings were discussed or addressed by the examiner, nor did the examiner distinguish the medical findings from the Veteran's situation, or discuss why these medical findings were not relevant or applicable to the Veteran's claim.  By simply making a broad statement that nasal congestion is not shown to cause sleep apnea, and that the records were clear for documentation reflecting severe allergic rhinitis causing significant obstruction which could increase the risk of sleep apnea, the examiner seems to have either ignored or discounted the medical findings addressed in these articles.  Furthermore, the examiner did note that the Veteran's symptoms of rhinitis worsened with high pollen, and the article indicated that allergen exposure could be increased when a patient was in bed.  As such, the Board is left to question whether the Veteran could experience an apneic episode while sleeping and/or during a period of high pollen as a result of his chronic allergic rhinitis and any associated nasal congestion.  In light of the fact that these medical articles were not addressed in the opinion, and the rationale for the opinions reached still leaves some questions unanswered, the Board finds that the Veteran's claim should be remanded once again, and the claims file should be returned to the same examiner, for an addendum opinion addressing the August 2008 positive opinion, as well as the medical journal articles referenced above.  In addition, since this claim is being remanded, the examiner should also address whether the Veteran's sleep apnea may have been caused by his in-service exposure to dust/fumes during his period of deployment in 2003.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ensure that all relevant VA treatment records, not already of record, are associated with the claims folder.  

2. The AOJ shall then refer the claims file (to include both the VBMS and Virtual VA folder), and a copy of this Remand, to the same examiner who evaluated the Veteran in January 2015 for his asserted sleep apnea or another appropriate VA physician if this examiner is unavailable.  The examiner should specifically take note of the August 2003 Post-Deployment form; the August 2008 and April 2014 private medical opinions; and all three medical literature articles addressed above.  

Following a review of the record, the examiner must:

(a) Express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's medical history of headaches, fatigue, and malaise in service were early signs or manifestations of his subsequently diagnosed sleep apnea service.  

(b) Discuss the likelihood that the Veteran's in-service exposure to vehicle/truck exhaust fumes and sand/dust (see August 2008 Post-Deployment form) contributed, or led to, the development of his sleep apnea.  

(c) If the examiner finds that these symptoms were not early signs or manifestations of the Veteran's sleep apnea and that the Veteran's sleep apnea is less likely as not directly related to service, then the examiner should express an opinion as to whether it is at least as likely as not, a 50 percent probability or greater, that sleep apnea was proximately due to, or aggravated by his service-connected chronic rhinitis.  The examiner should specifically discuss whether the service-connected chronic rhinitis and any associated nasal congestion worsens at night and/or during a period of high pollen, and if so whether this worsening caused or worsened the Veteran's sleep apnea.  If aggravated, specify the baseline of sleep apnea prior to aggravation, and the permanent, measurable increase in sleep apnea resulting from the aggravation.  A complete rationale should be provided for all opinions expressed.  

If the examiner arrives at a negative conclusion, she or he must provide an explanation for the opinion reached, and MUST provide a thorough discussion of the opinions submitted by private physicians in August 2008 and April 2014 concerning the possible etiology of the Veteran's current sleep apnea, as well as the articles submitted by the Veteran concerning the relationship between rhinitis and sleep apnea.  Specifically, the examiner must address the medical findings documented in the medical article entitled "Rhinitis and Sleep Complications: What's the Connection", and discuss why these medical findings are not applicable or telling with regard to the Veteran's claim.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such documented reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the reports of symptomatology, reasons for doing so must be provided.

The absence of evidence of treatment for sleep apnea in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner determines that he/she cannot provide an opinion on any of the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the reviewer be undertaken so that a definitive opinion can be obtained.) 

6.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




